Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. This Office Action is in response to the amendment filed on 10/27/2022. Claims 1-20 are pending in this application. Claims 1, 11 and 17 are independent claims.

Claim Rejections - 35 USC § 103
2. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1, 2, 11-14, 16 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mietke (US PGPub 20190019095), in view of Crivat (US Patent 7636698), in view of Bai (US PGPub 20190356555), in view of Aaron (US PGPub 20200380381), in view of Kurson (US PGPub 20200160170), and further in view of Zeiler (US PGPub 20180089591).

As per Claim 1, Mietke teaches of a system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: a monitoring component that identifies a data pattern associated with data for an artificial intelligence system; and  (Par 14, The data monitor system may also utilize machine learning and/or artificial intelligence to identify data patterns and/or determine new rules. For example, the rule manager may analyze a dataset stored in the memory to determine patterns associated with the dataset. The patterns may be statistically calculated and or deterministically identified. These patterns may form the basis of a rule. In an embodiment, the rule manager may rank different patterns related to the dataset.)
Mietke does not specifically teach, however Crivat teaches of a machine learning component that employs machine learning to compare the data pattern to historical data patterns for the artificial intelligence system to facilitate modification of at least a component of the artificial intelligence system. (Fig. 6 and Col 4, lines 6-24, Traditional data mining algorithms detect patterns in datasets; however, datasets are not rigid, and change over time such that the corresponding data patterns shift with these changes. The invention summarizes the most important features that cause a cluster shift, for example, and provides a clear and useful characterization of the shifts. The disclosed architecture introduces a new dimension in the pattern analysis for analyzing pattern shifts in data patterns of data mining models, and comparing the data patterns for difference data, and outputting the results. This allows comparing and describing differences between two semantically similar sets of patterns (or mining models). It can be used to analyze historical changes in versions of the same model or differences in patterns found by two or more different algorithms applied to the same data. Thus, comparing the data patterns can facilitate the changes or modification of the machine learning models or algorithms, where the data was used. Claim 1, A machine learning and reasoning component that employs a probabilistic or statistical-based analysis to determine if it is more advantageous to select label comparison, data pattern comparison, or algorithm comparison to detect difference data; an analysis component for analyzing the multiple data patterns for difference data there between to detect changes in the multiple data patterns based in part on a change in one or more labels associated with each of the multiple data patterns, a comparison of the multiple data patterns, or a comparison of two or more algorithms associated with the two or more data mining models; and a component to generate at least one rule based on the analysis that is employed to modify the data mining model, the at least one rule captures the analyzed differences to account for a change in the dataset.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add a machine learning component that compares the data pattern to historical data patterns for the artificial intelligence system to facilitate modification of at least a component of the artificial intelligence system, as conceptually seen from the teaching of Crivat, into that of Mietke, because the modification can help update the rules and machine learning models from the comparison of data patterns of the data applied for the machine learning algorithm. 
Neither Mietke nor Crivat specifically teaches, however Bai teaches of a data pattern associated with data of artificial intelligence components of a microservice mesh; artificial intelligence components of a microservices mesh for an artificial intelligence system (Par 23, A machine learning architecture design platform 150 may access existing designs from a microservice architecture design data store 110. Par 24 and Fig. 1, machine learning platform consisting of a plurality of components such as graphical abstraction 152, pattern recognition 154, designer interface 156 and dynamic recommendation 158, Par 29, a machine learning architecture design platform may access at least one microservice architecture design data store containing existing microservice architecture designs. Par 32, A quality assessment computing component of the machine learning architecture design platform might evaluate a potential microservice architecture design via a Quality of Service (“QoS”) merit analysis, a modulization analysis, a robustness analysis, a scalability analysis, a single-point-of-failure analysis, etc. Par 64, a machine learning architecture platform 1350 may receive input from a designer 1320 and generate a recommended microservice architecture 1360. Par 31, a pattern recognition computing component may execute a machine learning algorithm that accesses the existing graph models and automatically detects existing design patterns.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add artificial intelligence components of a microservices mesh for an artificial intelligence system, as conceptually seen from the teaching of Bai, into that of Mietke and Crivat, because the modification can help use each component of AI for the benefit of microservice mesh by decomposing an application into an architecture having different smaller services, such that modularity may be improved the application may be easier to understand, develop, and test. 
None of Mietke, Crivat and Bai specifically teaches, however Kursun teaches of a monitoring component that identifies, in real time, data pattern associated with data generated during execution … in a runtime environment… determine, in real time, a deviation of the data pattern from one or more historic data patterns associated with one or more prior execution of the artificial intelligence components in the runtime environment  … (Par 3, An artificial intelligence system for state-based learning using one or more adaptive response states of the artificial intelligence system is provided. The system comprises a controller configured for modifying a neural network engine, the controller comprising at least one memory device with computer-readable program code stored thereon, at least one communication device connected to a network, and at least one processing device, wherein the at least one processing device is configured to execute the computer-readable program code to: monitor a data stream having a data pattern by comparing the data pattern to a trained [historic] data pattern; identify a change [deviation] in the data pattern of the data stream; Par 12, An artificial intelligence system for state-based learning using one or more adaptive response states of the artificial intelligence system is also provided. The system comprises, a controller configured for modifying a neural network learning engine, the controller comprising at least one memory device with computer-readable program code stored thereon, at least one communication device connected to a network to monitor a data stream in real-time; based on monitoring the data stream, determine a data pattern; Par 13,  reconfiguring the neural network learning engine from the first state having a first set of neural network parameters to a second state having a second set of neural network parameters based on determining the data pattern from monitoring the data stream in real-time. Par 15, identify the change in the data pattern based on monitoring a combination of real-time data and predetermined training data received in the data stream.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add a monitoring component that identifies, in real time, data pattern associated with data generated during execution … in a runtime environment… determine, in real time, a deviation of the data pattern from one or more historic data patterns associated with one or more prior execution of the artificial intelligence components in the runtime environment, as conceptually seen from the teaching of Kursun, into that of Mietke, Crivat and Bai, because the modification can help update each component of AI or machine learning modules using the real time data and data patterns acquired from the monitoring system.
None of Mietke, Crivat, Bai and Kursun specifically teaches, however Zeiler teaches of the deviation indicates a need for a modification of at least one corresponding artificial intelligence component, in a development environment of the artificial intelligence system, that corresponds to at least one artificial intelligence component of the artificial intelligence components; and … a development component that implements the modification of the at least one corresponding artificial intelligence component in the development environment of the artificial intelligence system. (Par 13, updating machine learning models of a software application, in accordance with one or more embodiments. Par 18, system 100 may facilitate collaborative collection/development of prediction models, prediction-model-incorporated software applications, related data, or other aspects. As an example, additionally or alternatively to sharing or updating lines of code, system 100 may facilitate the sharing or updating of (i) training data for machine learning models, (ii) domains of the machine learning models, … (vi) different available/stored versions of the machine learning models, or (vii) other items or information. The training data may include (i) inputs to be provided to a machine learning model (e.g., inputs provided to and processed by other machine learning models or other inputs), Par 32, A.I. Development via User-Selectable/Connectable Model Representations. Par 28, In some embodiments, model subsystem 114 may update the second instance based on changes for the machine learning model (e.g., code changes, architecture changes, training parameter changes, data changes [the changes of data patterns], etc., provided by users of the service platform).)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add the deviation indicates a need for a modification of at least one corresponding artificial intelligence component, in a development environment of the artificial intelligence system, that corresponds to at least one artificial intelligence component of the artificial intelligence components; and … a development component that implements the modification of the at least one corresponding artificial intelligence component in the development environment of the artificial intelligence system, as conceptually seen from the teaching of Zeiler, into that of Mietke, Crivat, Bai and Kursun, because the modification can help use each component of AI machine learning modules in the development environment to be updated when the data or data patterns are changed.

As per Claim 2, Mietke does not specifically teach, however Crivat teaches of the system of claim 1, wherein the monitoring component identifies the data pattern associated with the data for the artificial intelligence system based on a dependency mapping graph for the artificial intelligence system. (Fig. 2 and 13 and Col 2, lines 25-29, rules results from applying a classification algorithm that classifies data patterns for labeling can be displayed visually, as a decision tree or a dependency network, or in a tabular format, summarizing the rules that generate changes in the patterns. Claim 8, presenting the difference data as one of a decision tree, a dependency network, and a tabular listing of one or more rules. Par 29, with respect to the updated instance [the model and application code] of the machine learning model, one or more machine learning models (e.g., hosted at the service platform or elsewhere) may (i) generate the second instance of the machine learning model, )
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add the monitoring component identifies the data pattern associated with the data for the artificial intelligence system based on a dependency mapping graph for the artificial intelligence system, as conceptually seen from the teaching of Crivat, into that of Mietke, because the modification can help update the rules and machine learning models from the comparison of data patterns of the data applied for the machine learning algorithm. 


Re Claim 11, it is a method claim, having similar limitations of claim 1. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 1.

As per Claim 12, Mietke does not specifically teach, however Crivat teaches of the computer-implemented method of claim 11, further comprising: modifying, by the system, one or more portions of the artificial intelligence system based on the comparing. (Col 1, lines 57-Col 2, line 2, Disclosed herein is architecture that introduces a new dimension in the pattern analysis for analyzing pattern shifts in data patterns of data mining models, and comparing the data patterns for difference data, and outputting the results. This allows comparing and describing differences between two semantically similar sets of patterns (or mining models). It can be used to analyze historical changes in versions of the same model or differences in patterns found by two or more different machine learning algorithms applied to the same data. Besides exposing patterns, the disclosed data mining platform can also facilitate explaining data patterns that shift over time and over different data populations, and between versions of the same model that use different algorithms. Thus, the comparing the data patterns facilitate modifying of the ML algorithm or model to generate a different version of the model.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add modifying, by the system, one or more portions of the artificial intelligence system based on the comparing, as conceptually seen from the teaching of Crivat, into that of Mietke, because the modification can help update the rules and machine learning models from the comparison of data patterns of the data applied for the machine learning algorithm. 

As per Claim 14, Mietke does not specifically teach, however Crivat teaches of the computer-implemented method of claim 11, further comprising: modifying, by the system, one or more models associated with the artificial intelligence system based on the comparing. (Col 1, lines 57-Col 2, line 2, Disclosed herein is architecture that introduces a new dimension in the pattern analysis for analyzing pattern shifts in data patterns of data mining models, and comparing the data patterns for difference data, and outputting the results. This allows comparing and describing differences between two semantically similar sets of patterns (or mining models). It can be used to analyze historical changes in versions of the same model or differences in patterns found by two or more different machine learning algorithms applied to the same data. Besides exposing patterns, the disclosed data mining platform can also facilitate explaining data patterns that shift over time and over different data populations, and between versions of the same model that use different algorithms. Thus, the comparing the data patterns facilitate modifying of the ML algorithm or model to generate a different version of the model.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add modifying, by the system, one or more models associated with the artificial intelligence system based on the comparing, as conceptually seen from the teaching of Crivat, into that of Mietke, because the modification can help update the rules and machine learning models from the comparison of data patterns of the data applied for the machine learning algorithm. 

As per Claim 16, Mietke does not specifically teach, however Crivat teaches of the computer-implemented method of claim 11, wherein the comparing comprises improving performance of the artificial intelligence system. (Col 1, lines 26-38, Exploration can start with data preparation which may involve cleaning data, data transformations, selecting subsets of records. Model building and validation can involve considering various models and choosing the best one based on their predictive performance, for example. This can involve an elaborate process of competitive evaluation of the models to find the best performer. Thus, comparing data patterns and thus updating the ML models and algorithms thereafter can lead to improve the performance of AI system.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add improving performance of the artificial intelligence system, as conceptually seen from the teaching of Crivat, into that of Mietke, because the modification can help update the rules and machine learning models from the comparison of data patterns of the data applied for the machine learning algorithm. 

Re Claim 17, it is a product claim, having similar limitations of claim 1. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 1.

Re Claim 18, it is a product claim, having similar limitations of claim 13. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 13.

Re Claim 19, it is a product claim, having similar limitations of claim 14. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 14.

5.  Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mietke (US PGPub 20190019095), in view of Crivat (US Patent 7636698), in view of Bai (US PGPub 20190356555), in view of Aaron (US PGPub 20200380381), in view of Kurson (US PGPub 20200160170), in view of Zeiler (US PGPub 20180089591), and further in view of Subbarayan (US PGPub 20190114417).

As per Claim 3, neither Mietke nor Crivat specifically theaches, however Subbarayan teaches of the system of claim 1, wherein the monitoring component monitors one or more application programming interface communications associated with the data for the artificial intelligence system. (Par 7, The processor is configured to provide an indication associated with at least one API call from the second set of API calls as an input to the machine learning model to identify a predicted sequence of API calls associated with the at least one API call.  Par 58, the proxy server can provide an indication associated with at least one API call from the set of API calls as an input to a machine learning model, such as the ML model 253 described above, to identify a predicted sequence of API calls associated with the at least one API call. Par 36, In some embodiments, the proxy server 220 can be configured to identify anomalies, threats and/or attacks through implementation of machine-learning-based API traffic analyses, as described in further detail herein. Par 51, For example, in implementations where the ML model 253 is a supervised model, a set of ground truth data containing no outliers that may correspond to potentially malicious activity can be used to train the ML model 253. As another example, in implementations where the ML model 253 is a supervised model a set of API traffic data that includes known data associated with a known malicious attack can be used to train the ML model 253 to detect outliers that may be associated with malicious activity.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add monitoring component monitors one or more application programming interface communications associated with the data for the artificial intelligence system, as conceptually seen from the teaching of Crivat, into that of Mietke, because the modification can help update the rules and machine learning models from the comparison of data patterns of the data applied for the machine learning algorithm. 

6.  Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mietke (US PGPub 20190019095), in view of Crivat (US Patent 7636698), in view of Bai (US PGPub 20190356555), in view of Aaron (US PGPub 20200380381), in view of Kurson (US PGPub 20200160170), in view of Zeiler (US PGPub 20180089591), and further in view of Chen (US Patent 11151468).

As per Claim 4, neither Mietke nor Crivat specifically theaches, however Chen teaches of the system of claim 1, wherein the monitoring component monitors one or more events associated with the artificial intelligence system. (Col 3, lines 33-44, artificial intelligence guided monitoring of event data. The method may be performed under control of one or more computing devices configured with specific computer-executable instructions. The instructions may cause the one or more computing devices to perform the method including receiving, from an event processing device, a candidate event for a user, generating a candidate event vector using a model and the candidate event, identifying a behavior anomaly using a degree of similarity between the candidate event vector and a prior event vector for a prior event, and providing an indication of the behavior anomaly for the candidate event for the user)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add monitoring one or more events associated with the artificial intelligence system, as conceptually seen from the teaching of Crivat, into that of Mietke, because the modification can help update the rules and machine learning models from the comparison of data patterns of the data applied for the machine learning algorithm. 

7.  Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mietke (US PGPub 20190019095), in view of Crivat (US Patent 7636698), in view of Bai (US PGPub 20190356555), in view of Aaron (US PGPub 20200380381), in view of Kurson (US PGPub 20200160170), in view of Zeiler (US PGPub 20180089591), and further in view of McCorkendale (US Patent 8806644).

As per Claim 5, neither Mietke nor Crivat specifically theaches, however McCorkendale teaches of the system of claim 1, wherein the monitoring component monitors accuracy of output data generated by the component of the artificial intelligence system. (Col 8, lines 31- 55, The machine learning module 315 can monitor the results for accuracy when the trained application expectation management system 101 operates on unknown sets (i.e., real parameters in the field as opposed to training data sets). Based on the results, the machine learning module 315 can fine tune the data mining, application categorization and weighting, to increase accuracy over time. In effect, the application expectation management system 101 can be tuned to more accurately determine what application data 307 to mine from which sources, in order to determine which behaviors can be legitimately expected from which categories of applications 301.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add monitoring accuracy of output data generated by the component of the artificial intelligence system, as conceptually seen from the teaching of Crivat, into that of Mietke, because the modification can help update the rules and machine learning models from the comparison of data patterns of the data applied for the machine learning algorithm. 

8.  Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mietke (US PGPub 20190019095), in view of Crivat (US Patent 7636698), in view of Bai (US PGPub 20190356555), in view of Aaron (US PGPub 20200380381), in view of Kurson (US PGPub 20200160170), in view of Zeiler (US PGPub 20180089591), and further in view of Mars (US Patent 10296848).

As per Claim 6, neither Mietke nor Crivat specifically theaches, however Mars teaches of the system of claim 1, wherein the machine learning component infers a new classification for the component of the artificial intelligence system. (Claim 8, configuring the machine learning training data request includes: an identification of a new machine learning classification task desired for the machine learning classification model; and generating one or more seed examples comprising one or more example user queries and/or one or more example user prompts for the new machine learning classification task.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add the machine learning component infers a new classification for the component of the artificial intelligence system, as conceptually seen from the teaching of Crivat, into that of Mietke, because the modification can help update the rules and machine learning models from the comparison of data patterns of the data applied for the machine learning algorithm. 

9.  Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mietke (US PGPub 20190019095), in view of Crivat (US Patent 7636698), in view of Bai (US PGPub 20190356555), in view of Aaron (US PGPub 20200380381), in view of Kurson (US PGPub 20200160170), in view of Zeiler (US PGPub 20180089591), and further in view of Virkar (US PGPub 20100063948).

As per Claim 7, neither Mietke nor Crivat specifically theaches, however Virkar teaches of the system of claim 1, wherein the computer executable components further comprise: a development component that trains the component of the artificial intelligence system based on the data pattern. (Par 33, machine learning methods are provided that include providing one or more data patterns; providing one or more data samples; training two or more learning machines to identify which of the one or more data samples correspond to the one or more data patterns; and selecting the trained learning machine that identifies which of the one or more data samples correspond to the one or more data patterns by optimizing a performance function dependent on one or more variables)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add a development component that trains the component of the artificial intelligence system based on the data patter, as conceptually seen from the teaching of Crivat, into that of Mietke, because the modification can help update the rules and machine learning models from the comparison of data patterns of the data applied for the machine learning algorithm. 

10.  Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mietke (US PGPub 20190019095), in view of Crivat (US Patent 7636698), in view of Bai (US PGPub 20190356555), in view of Aaron (US PGPub 20200380381), in view of Kurson (US PGPub 20200160170), in view of Zeiler (US PGPub 20180089591), and further in view of Liu (US PGPub 20200160227).

As per Claim 8, neither Mietke nor Crivat specifically theaches, however Liu teaches of the system of claim 1, wherein the development component updates an artificial intelligence model for the artificial intelligence system based on the data pattern. (Par 5-6,  determining the received data comprises a change in data pattern with respect to a training data set used to previously train the ML model, storing the received data comprising the change in data pattern in a new data set, and, in response to the new data set reaching a minimum threshold size, at least one of updating the ML model based on the new data set and transmitting a request to update the ML model based on the new data set.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add the development component updates an artificial intelligence model for the artificial intelligence system based on the data pattern, as conceptually seen from the teaching of Crivat, into that of Mietke, because the modification can help update the rules and machine learning models from the comparison of data patterns of the data applied for the machine learning algorithm. 

11.  Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mietke (US PGPub 20190019095), in view of Crivat (US Patent 7636698), in view of Bai (US PGPub 20190356555), in view of Aaron (US PGPub 20200380381), in view of Kurson (US PGPub 20200160170), in view of Zeiler (US PGPub 20180089591), and further in view of Song (US PGPub 20190318245).

As per Claim 9, neither Mietke nor Crivat specifically teaches, however Song teaches of the system of claim 1, wherein the development component updates a least one additional component that has a dependency on the at least one artificial intelligence component based on the modification of the at least one artificial intelligence component. wherein the at least one additional corresponding artificial intelligence component corresponds to at least one additional artificial intelligence component of the artificial intelligence components. (Par 7 and 185, when the second neural network model includes an architecture update component, updating the neural network architecture component based on the architecture update component; when the second neural network model includes a parameter update component, updating the neural network parameter component based on the parameter update component; and processing the cognitive computing task based on an updated neural network basic platform. Par 89-92, That the terminal-side device updates the neural network basic platform based on the second neural network model includes the following cases. Par 89, updating the neural network basic platform based on the second neural network model.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add the component of the artificial intelligence system is a first component of the artificial intelligence system, and wherein the development component updates a second component of the artificial intelligence system based on the modification of the first component of the artificial intelligence system, as conceptually seen from the teaching of Crivat, into that of Mietke, because the modification can help update the rules and machine learning models from the comparison of data patterns of the data applied for the machine learning algorithm. 

As per Claim 10, neither Mietke nor Song specifically teaches, however Crivat teaches of the system of claim 1, wherein the machine learning component compares the data pattern to the historical data patterns to improve performance of the artificial intelligence system. (Fig. 6 and Col 4, lines 6-24, Traditional data mining algorithms detect patterns in datasets; however, datasets are not rigid, and change over time such that the corresponding data patterns shift with these changes. The invention summarizes the most important features that cause a cluster shift, for example, and provides a clear and useful characterization of the shifts. The disclosed architecture introduces a new dimension in the pattern analysis for analyzing pattern shifts in data patterns of data mining models, and comparing the data patterns for difference data, and outputting the results. This allows comparing and describing differences between two semantically similar sets of patterns (or mining models). It can be used to analyze historical changes in versions of the same model or differences in patterns found by two or more different algorithms applied to the same data. Thus, comparing the data patterns can facilitate the changes or modification of the machine learning models or algorithms, where the data was used.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add the machine learning component compares the data pattern to the historical data patterns to improve performance of the artificial intelligence system, as conceptually seen from the teaching of Crivat, into that of Mietke and Song, because the modification can help update the rules and machine learning models from the comparison of data patterns of the data applied for the machine learning algorithm. 

12.  Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mietke (US PGPub 20190019095), in view of Crivat (US Patent 7636698), in view of Bai (US PGPub 20190356555), and further in view of Aaron (US PGPub 20200380381), in view of Kurson (US PGPub 20200160170), in view of Zeiler (US PGPub 20180089591), and further in view of Beaubien (US Patent 10783801).

As per Claim 13, none of Mietke, Crivat, Bai and Aaron specifically teaches, however Beaubien teaches of the computer-implemented method of claim 12, further comprising: modifying, by the system, one or more weights of the at least one artificial intelligence component based on the comparing. (Col 12, lines 1-18, For example, first the matrix of network weights (w) are initialized to random values. The Levenberg-Marquardt algorithm adjusts these weights with repeated exposure to the training data until an optimal set of weights is computed based on the difference between the predicted value of y and the expected y. Col 10, line 51, 62, Finally, the machine learning algorithms can adapt to individual variations in neurophysiological data over time. As trainees use the system their previous training data and self-reported workload can be used to update a set of weights for the machine learning component. A set of weights can be updated to provide personalized learning with additional data collected during training.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add modifying, by the system, one or more weights of the at least one artificial intelligence component based on the comparing, as conceptually seen from the teaching of Beaubien, into that of Mietke, Crivat, Bai and Aaron, because the modification can help update the weights and parameters of machine learning models from the comparison applied for the machine learning algorithm. 
 
13.  Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mietke (US PGPub 20190019095), in view of Crivat (US Patent 7636698), in view of Bai (US PGPub 20190356555), in view of Aaron (US PGPub 20200380381), in view of Kurson (US PGPub 20200160170), in view of Zeiler (US PGPub 20180089591), and further in view of Ayala (US PGPub 20070094168).

As per Claim 15. Ayala teaches of the computer-implemented method of claim 11, further comprising: modifying, by the system, training data associated with the artificial intelligence system based on the comparing. (Par 97, the learning pattern module 108 (FIG. 1) also provides the capability of establishing a pattern data set for testing the artificial neural network being configured or trained. To that end, the user may select a tab 210 for the generation of a table in the panel 196 similar to that shown in connection with the training data set. In this way, as well as for the reasons set forth above, each of the tables made available via selection of the tabs 198 and 210 may be considered to be editable tables that support both viewing, entering, and modification of the pattern data sets. Par 125, After completing or otherwise implementing the above-described sensitivity analysis, the user may utilize the information regarding the patterns and pattern variables to modify (and improve) the pattern data set(s) for use in training and testing the neural network. To that end, the other display interface windows or interface elements generated by the learning pattern module 108 may be used to edit or modify the pattern data set(s). For example, the user may then proceed to select the sets tab 211 (FIG. 9) and proceed with the deletion or other modification of the pattern data sets via the editable tables.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add a machine learning component that compares the data pattern to historical data patterns for the artificial intelligence system to facilitate modification of at least a component of the artificial intelligence system, as conceptually seen from the teaching of Crivat, into that of Mietke, because the modification can help update the rules and machine learning models from the comparison of data patterns of the data applied for the machine learning algorithm. 

Re Claim 20, it is a product claim, having similar limitations of claim 15. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 15.

Response to Arguments
14. Applicant’s arguments with respect to claims 1, 11 and 17 with their dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649. The examiner can normally be reached 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U JEON/Primary Examiner, Art Unit 2193